Citation Nr: 0615315	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  98-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for a cervical spine disability.  

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS) due to an undiagnosed illness.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease due to an undiagnosed illness.  

4.  Entitlement to service connection for sinusitis due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1982, 
from May 1989 to September 1989, and from October 1990 to 
June 1992.  He served in Southwest Asia from November 1990 to 
May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran's forward 
flexion of the cervical spine is 15 degrees or less or that 
there is favorable ankylosis of the cervical spine.  The 
evidence does not show that the veteran suffers 
incapacitating episodes.  The evidence does not show that the 
veteran has severe, recurring attacks with intermittent 
relief.  

2.  The veteran does not have a current diagnosis of chronic 
fatigue syndrome.  

3.  The veteran's gastroesophageal reflux disease was not 
caused or aggravated by his military service from July 1976 
to July 1982, from May 1989 to September 1989, and from 
October 1990 to June 1992, nor is it due to an undiagnosed 
illness.  

4.  The veteran's sinusitis was not caused or aggravated by 
his military service from July 1976 to July 1982, from May 
1989 to September 1989, and from October 1990 to June 1992, 
nor is it due to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 20 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes (DC) 5293 (2002) and 5243 
(2005).

2.  Service connection for chronic fatigue syndrome is not 
established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.317 (2005). 

3.  Service connection for gastroesophageal reflux disease is 
not established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.317 (2005). 

4.  Service connection for sinusitis is not established.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The RO decided that the veteran was entitled to a 20 percent 
disability rating under both the old and new criteria that 
became effective on September 26, 2003.  Under the, the 
veteran was assigned a 20 percent rating under DC 5293, 
intervertebral disc syndrome.  38 U.S.C.A. § 4.71a (2003).  
Based on the medical evidence, the Board agrees that this is 
the most appropriate code to evaluate the veteran's 
condition. 

Under the old criteria, a 20 percent rating is assigned where 
there are moderate, recurring attacks.  The next highest 
rating is 40 percent, which is assigned where the disability 
is severe, with recurring attacks with intermittent relief.  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine 
twice, effective September 23, 2002; and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. 
Reg. 51454 (Aug. 27, 2003) (codified at 38 C.F.R. part 4).  
The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine.  If a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 
F.3d 

1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the 
amendments discussed have a specified effective date without 
provision for retroactive application, they may not be 
applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.  

The Board notes that the RO addressed the previous and 
amended criteria in its October 2005 supplemental statement 
of the case (SSOC).  Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4. 
Vet. App. 384, 392-94 (1993).  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks and a 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  Since this rating code 
contemplates limitation of motion, a separate rating for 
limitation of motion would not be warranted. VAOPGCPREC 36-97 
(Dec. 12, 1997).  

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A rating of 40 percent was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
These regulations were again slightly revised in September 
2003.  See supra.  There is no evidence of record showing 
that the veteran suffers incapacitating episodes.  Therefore, 
these criteria are not favorable to the veteran.  

Under the amended criteria that became effective on September 
26, 2003, the veteran's disability is rated under DC 5243, 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (2005).  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides, in pertinent part, for a  20 percent rating when 
the forward flexion of the cervical spine is greater than 15 
degrees, but not greater than 30 degrees, or when the 
combined range of motion of the cervical spine is not greater 
than 170 degrees, or where muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next highest rating is 30 percent, which is 
assigned where the forward flexion of the cervical spine is 
15 degrees or less, or there is favorable ankylosis of the 
entire cervical spine.  

Under DC 5243, the veteran's disability may also be rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes if it results in a higher 
evaluation than the General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent evaluation is assigned 
where there are incapacitating episodes with a total duration 
of at least 2 weeks, but less than 4 weeks during the past 12 
months.  The next highest rating is 40 percent, which is 
assigned where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks 
during the past 12 months.  

There is no record of the veteran suffering incapacitating 
episodes due to his neck disability.  It is important to note 
that for purposes of evaluations under 5293, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The term "chronic orthopedic and neurologic 
manifestations" was defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so".  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  
Thus, he cannot be assigned a compensable rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The veteran underwent a VA spine examination with a 
neurologist in June 2005.  The veteran's forward flexion in 
his cervical spine was 30 degrees.  There was no evidence of 
ankylosis of the cervical spine.  Thus, he is not eligible 
for a 30 percent rating under the amended criteria in the 
General Rating Formula for Diseases and Injuries of the 
Spine, because his forward flexion is greater than 15 degrees 
and he does not have ankylosis of the cervical spine.  

At the June 2005 examination, his extension was 30 degrees, 
left lateral rotation was 40 degrees, right lateral rotation 
was 30 degrees, left and right lateral flexion were 10 
degrees each.  The veteran experienced tenderness in the 
middle part of his back and neck, as well as in the upper 
thoracic spine.  There was pain on motion, but not additional 
limitation of motion with repetitive use.  The neurologist 
diagnosed the veteran with degenerative disc changes at the 
level of C5-6, spondylosis with associated disc bulge in the 
right paracentral lateral effusion at the level of C5-6 with 
no evidence of cord compression, but with some evidence of 
foraminal narrowing on the right side; and minor spondylosis 
at level C3-4 and C4-5 without significant mass effect upon 
the cal sac or foraminal narrowing.  

The veteran's MRI yielded the same diagnosis as the 
examination.  The neurologist added that the veteran has 
radicular symptoms to both of the upper extremities and 
moderate to severe symptoms on neurological examination.  
There were no significant focal deficits noted.  

The neurologist stated that the veteran could do activities 
of daily living, but did not engage in recreational 
activities.  The veteran reported doing chores at home, 
including using a riding lawnmower, when he felt capable.  
The veteran denied hospitalization for neck problems, but 
reported using bed rest to alleviate his flare-ups, which he 
reported as occurring every few weeks depending on exercise 
and work.  The veteran reported that he was unable to do 
lifting, pushing, or pulling, and that when he worked two 
days, he had to spend a day in his recliner due to his back 
condition.  He did not report how many days he missed work 
due this his back disability.  

The veteran's gait was normal; he walked without any 
assistive devices.  He could walk on his heels and toes and 
stand on one leg.  There was no muscle atrophy or involuntary 
movements.  Power was rated at 4/5 in the upper and lower 
extremities.  Deep tendon reflexes were 1-2 bilaterally and 
symmetrical.  His knee and ankle jerks were both .  A sensory 
examination showed that he had intact pinprick and vibration.  

The veteran reported feeling a constant, dull pain in the 
back of his neck.  He rated it as an intensity of 4 on a 
scale of 1 (least painful) to 10 (most painful), increasing 
to a 6 or 7 during a flare-up.  He reported radiating pain in 
his right arm along the deltoid area, and sometimes in his 
right hand and fingers.  He reported muscle spasms and 
fatigue with any activity.  

The examiner stated that the veteran had pain on motion and 
that it was "conceivable" that the pain could further limit 
function during flare-ups or with increased use.  However, 
the examiner concluded that it was not feasible to attempt to 
express the potential in terms of additional limitation of 
motion because it could not be determined with any degree of 
medical certainty.  

Overall, the Board finds this examination provides evidence 
against a higher evaluation under the old criteria because it 
does not show that the veteran's disability is severe with 
intermittent relief.  The results also do not provide a basis 
to increase under the new criteria. 

The veteran also underwent a VA general medical examination 
in June 2005.  The examiner stated that the veteran stands 
erect, but with slight loss of the lumbar lordotic curve.  
The examiner stated that his cervical spine can extend only a 
few degrees and that it was "noteworthy that this is 
different from the measurements that previous examiners have 
described" where extension was as much as 25 degrees.  
Anterior flexion of the cervical spine was normal.  Rotation 
of the cervical spine to left and right was not more than 50 
degrees, lateral flexion was 20 degrees.  There is no 
measurement for the veteran's forward flexion.  The veteran 
complained of pain on movement.  His strength in his upper 
and lower extremities was normal.  

The examiner observed symmetrical deep tendon reflexes that 
were hypoactive in the upper extremities.  He had a negative 
Babinksi sign.  He had no abnormalities of sensitivity to 
pinprick and vibration.  The examiner found no neurological 
abnormalities.  The Board finds the June 2005 VA general 
examination provides evidence against a higher evaluation 
under the old criteria because it also does not show that the 
veteran's disability is "severe" with intermittent relief.  
The results also do not provide a basis to increase under the 
new criteria. 

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 30 percent evaluation under DC 5243 or a 
40 percent evaluation under DC 5293.  38 C.F.R. § 4.7.  The 
appeal is denied.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (D) warrants a presumption of service connection.  
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2005).  

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastroesophageal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  At the June 2005 VA general examination, 
the physician stated the veteran had a well established 
gastroesophageal reflux disorder that was being treated with 
a prescription for omeprazole.  He also had allergic rhinitis 
and chronic inflammation of the sinuses, as well as a history 
of bronchospasm and bronchial sensitivity.  

The veteran has a current disability from both 
gastroesophageal reflux and sinusitis.  However, the Board 
finds that the veteran does not have a current disability 
from CFS, because he does not have a current diagnosis of 
CFS.  In fact, the June 2005 VA general medical examination 
specifically denied that the veteran had CFS.  The examiner 
stated that he reviewed the diagnostic criteria, that the 
veteran did not fulfill all of the requirements, and that the 
veteran's psychological disorders were exclusions that 
prevented a diagnosis of CFS.  Since the veteran does not 
have CFS, the appeal is denied.  

With regards to the veteran's claims for gastroesophageal 
reflux disease, he has a medical diagnosis of a 
gastroesophageal reflux disorder and therefore cannot be 
service connected for it as due to an undiagnosed illness.  

The veteran also cannot be service connected on a direct 
basis because his service medical records (SMRs) are negative 
for diagnosis or treatment of gastroesophageal reflux.  
Additionally, there is no competent medical evidence linking 
the veteran's current disability to his periods of active 
military service.  In fact, the June 2005 VA general medical 
examination stated that the cause of the veteran's reflux 
disease is unknown, but it was "probably" something related 
to the intrinsic nerve ganglia of the distal esophagus, and 
the cause is not unique to experience in the Persian Gulf 
War.  

The Board finds that the preponderance of the evidence is 
against service connection for gastroesophageal reflux 
disease.  38 U.S.C.A. § 5107(b).   The appeal is denied.  

The veteran's claim for sinusitis cannot be service connected 
as due to an undiagnosed illness.  It does not meet the 
definition for a "qualifying chronic disability" because it 
is not an undiagnosed illness, it is not a medically 
unexplained chronic multisymptom illness, and it is not a 
condition that requires a presumption per regulations 
promulgated by VA.  38 U.S.C.A. § 1117.  

The SMRs indicate that he was treated once in April 1991 for 
sinusitis.  In September 1994, Dr. T. S., a private 
practitioner, stated that the veteran had a longstanding 
history of allergic rhinitis and diagnosed the veteran with 
pansinusitis.  Private medical records from November 1997 to 
April 2000 showed that the veteran reported a history of 
chronic sinusitis since 1990.  A June 1998 operative report 
stated that the veteran reported having chronic sinusitis 
since 1998, and that he was seen by an ear, nose, and throat 
specialist in 1990.  The June 1998 operative report showed 
diagnoses of chronic sinusitis with polyps and a deviated 
nasal septum.  

Despite the fact that medical records indicate a reported 
history of chronic sinusitis dating back to 1990, the veteran 
was only seen once for sinusitis during his period of active 
service.  His separation examination did not show any 
complaints or diagnoses of sinusitis.  The veteran's April 
1991 diagnosis of sinusitis was acute and transitory, not 
chronic.  The Board finds that the facts and examinations 
cited above are entitled to great probative weight and 
provide evidence against the claim.  

There are two letters from Dr. C. G., a private practitioner, 
that provide some evidence in favor of this claim.  In May 
1998, Dr. C. G. wrote a letter to Dr. L. T., another of the 
veteran's care providers, in which he stated that he believed 
the veteran had chronic sinusitis secondary to polyps.  Dr. 
C. G. believed that the veteran's condition existed since 
1990.  In June 1998, Dr. C. G. stated in a letter to VA that 
a direct causal relationship can be established between the 
veteran's sinus problems and his service in Desert Storm, and 
that exposure to chemicals would "definitely" aggravate his 
nasal problems.  

The Board finds that the letters are entitled to probative 
weight and provide some evidence in favor of the claim.  
However, there is still only one instance of treatment for 
sinusitis during the veteran's service and Dr. C. G. does not 
elaborate as to why he believed there was a causal connection 
between the veteran's service and his sinusitis, limiting the 
value of this opinion.

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the medical evidence that supports the 
veteran's claim is outweighed by the evidence against his 
claim, including his SMRs.  It is important to note that the 
Board has reviewed all medical evidence in this case.  
Overall, when taking into consideration that veteran's many 
claims and statements over many years, the Board must find 
that the record provides very negative evidence against the 
veteran's claims overall. 

The veteran believes that he was exposed to chemicals while 
serving in Southwest Asia, and that they are the cause of his 
sinusitis.  With regard to the veteran's own opinion, the 
veteran does not have the medical expertise to find that his 
current disorder is related to service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in November 2004 and July 2003, as well as information 
provided in the October 2005 and August 2003 supplemental 
statements of the case (SSOC), the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the 
October 2005 and August 2003 SSOCs include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decision on appeal, which was issued in 
December 1997, prior to the enactment of the VCAA.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  However, as the 
Board has already determined that the veteran has received 
all required VCAA notice, any defect in timing of the VCAA 
notice results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2005) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to his claims. 
Pelegrini. 18 Vet. App. at 120-21.  However, the Board is 
satisfied that the November 2004 and July 2003 VCAA notices 
and both SSOCs otherwise fully notified the veteran of the 
need to give VA any evidence pertaining to his claims.  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard, 4 Vet. App. at 392-94.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) 

Beyond the above, the Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice has resulted 
in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the July 2004 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes that the remand 
instructions specified that the veteran be afforded a VA CFS 
examination with "all relevant inquires on the worksheet" 
completed.  The CFS examination the veteran received was part 
of a VA general medical examination, but the physician 
reported that he was given criteria for CFS and examined the 
veteran according to those criteria.  Thus, the Board has 
decided that the examination complied with the remand 
instruction.  

ORDER

A disability evaluation greater than 20 percent for a 
cervical spine  disability is denied.  

Service connection for chronic fatigue syndrome is denied.  

Service connection for gastroesophageal reflux is denied.  

Service connection for sinusitis is denied.  


___________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


